DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The instant office action is in response to communication filed on 12/20/2019.
Claims 1-14 are pending of which claims 1 and 8 are independent.
The IDS(s) filed on 03/16/2021 has been considered.
The instant application is a continuation of the following parent cases: 16/722727 (US PAT 10986524), 15/990322 (US PAT 10560861), 15/605837 (US PAT 10034193), 15/178473 (US PAT 9713028), and 13/266634 (US PAT 9392480).
	Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-14 of U.S. Patent No. 10986524.  Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims disclose the same subject matter of indication of sub frames that do not include downlink transmission from a second cell and CQI is measured on these sub frames using a reference signal received from a first cell and the instant pending claims are an obvious variation from the patented claims as the pending claims are reciting the same subject matter from the transmitting terminal perspective and the patented claims recite equivalent subject matter from the perspective of the receiving terminal.
To establish the double patenting rejection pending claim 1 is rejected as being anticipated by patented claim 1 and is shown in the table below as an exemplary rejection.

Pending claim 1
Patented claim 1 of US PAT 10986524
1. A communication apparatus configured to communicate with a terminal belonging to a first cell, the communication apparatus comprising:
 1. A terminal apparatus comprising:
a transmitter, which, in operation, transmits, to the terminal, information indicating a set of subframes, each subframe in the set being a subframe in which no downlink data is transmitted from a second cell and in which the second cell causes no interference to the first cell, and transmits, to the terminal, a reference signal in a subframe in the set; and
a receiver, which, in operation, receives, from a first cell to which the terminal apparatus belongs, information indicating a set of subframes, each subframe in the set being a subframe in which no downlink data is transmitted from a second cell and in which the second cell causes no interference to the first cell, and receives, from the first cell, a reference signal transmitted in a subframe in the set; and
a receiver, which, in operation, receives a Channel Quality Indicator (CQT), which the terminal measures using the reference signal based on the information..
circuitry, which is coupled to the receiver and which, in operation, measures CQI (channel quality indicator) using the received reference signal based on the information.




Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-18 of U.S. Patent No. 10560861.  Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims disclose the same subject matter of indication of sub frames that do not include downlink transmission from a second cell and CQI is measured on these sub frames using a reference signal received from a first cell and the instant pending claims are broader from the patented claims as the patented claim expressively declares the reference signal is transmitted on a subframe on which no downlink data is transmitted from the second cell and in the pending claim it is recited only transmitting a reference signal in a subframe in the set of subframes where no downlink data is received from the second cell and technically are equivalent limitations.
To establish the double patenting rejection pending claim 1 is rejected as being anticipated by patented claim 1 and is shown in the table below as an exemplary rejection.

Pending claim 1
Patented claim 1 of US PAT 10560861
1. A communication apparatus configured to communicate with a terminal belonging to a first cell, the communication apparatus comprising:
1. An integrated circuit for controlling a first cell communicating with a terminal that receives signals from the first cell to which the terminal belongs and from a second cell, the integrated circuit comprising:
a transmitter, which, in operation, transmits, to the terminal, information indicating a set of subframes, each subframe in the set being a subframe in which no downlink data is transmitted from a second cell and in which the second cell causes no interference to the first cell, and transmits, to the terminal, a reference signal in a subframe in the set; and
transmitting circuitry, which, in operation, controls transmission, to the terminal, of information indicating subframes that include a subframe in which no downlink data is transmitted by the second cell, and controls transmission, to the terminal, of a reference signal on the subframe in which no downlink data is transmitted by the second cell;
a receiver, which, in operation, receives a Channel Quality Indicator (CQT), which the terminal measures using the reference signal based on the information..
and receiving circuitry, which, in operation, controls reception of a Channel Quality Indicator (CQI), which the terminal measures using the reference signal, wherein the terminal measures a CQI for a subframe, in which the second cell causes no interference to the first cell to which the terminal belongs, based on said information.




Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-18 of U.S. Patent No. 10034193.  Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims disclose the same subject matter of indication of sub frames that do not include downlink transmission from a second cell and CQI is measured on these sub frames using a reference signal received from a first cell and the instant pending claims are broader from the patented claims as the patented claim expressively declares the reference signal is transmitted on a subframe on which no downlink data is transmitted from the second cell and in the pending claim it is recited only transmitting a reference signal in a subframe in the set of subframes where no downlink data is received from the second cell and technically are equivalent limitations and the patented claims recite equivalent subject matter from the perspective of the receiving terminal.
To establish the double patenting rejection pending claim 1 is rejected as being anticipated by patented claim 1 and is shown in the table below as an exemplary rejection.


Pending claim 1
Patented claim 1 of US PAT 10034193
1. A communication apparatus configured to communicate with a terminal belonging to a first cell, the communication apparatus comprising:
  1. An integrated circuit for a terminal that receives signals from a first cell to which the terminal belongs and from a second cell, the integrated circuit comprising:
a transmitter, which, in operation, transmits, to the terminal, information indicating a set of subframes, each subframe in the set being a subframe in which no downlink data is transmitted from a second cell and in which the second cell causes no interference to the first cell, and transmits, to the terminal, a reference signal in a subframe in the set; and
receiving circuitry, which, in operation, controls reception of information indicating subframes that include a subframe in which no downlink data is transmitted from the second cell, and controls reception of a reference signal that is transmitted from the first cell to which the terminal belongs and that is transmitted in the subframe in which no downlink data is transmitted from the second cell;
a receiver, which, in operation, receives a Channel Quality Indicator (CQT), which the terminal measures using the reference signal based on the information.
and measuring circuitry, which is coupled to the receiving circuitry and which, in operation, measures a channel quality indicator (CQI) using the reference signal that is transmitted from the first cell in the subframe in which no downlink data is transmitted from the second cell, wherein a CQI for a subframe, in which the second cell causes no interference to the first cell to which the terminal belongs, is measured based on said information.




Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-14 of U.S. Patent No. 9713028.  Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims disclose the same subject matter of indication of sub frames that do not include downlink transmission from a second cell and CQI is measured on these sub frames using a reference signal received from a first cell and  the instant pending claims are broader from the patented claims as the patented claim expressively declares the reference signal is transmitted on a subframe on which no downlink data is transmitted from the second cell and in the pending claim it is recited only transmitting a reference signal in a subframe in the set of subframes where no downlink data is received from the second cell and technically are equivalent limitations. 
To establish the double patenting rejection pending claim 1 is rejected as being anticipated by patented claim 1 and is shown in the table below as an exemplary rejection.



Pending claim 1
Patented claim 1 of US PAT 9713028
1. A communication apparatus configured to communicate with a terminal belonging to a first cell, the communication apparatus comprising:
1. A communication apparatus communicating with a terminal that receives signals from a first cell of the communication apparatus to which the terminal belongs and from a second cell comprising:
a transmitter, which, in operation, transmits, to the terminal, information indicating a set of subframes, each subframe in the set being a subframe in which no downlink data is transmitted from a second cell and in which the second cell causes no interference to the first cell, and transmits, to the terminal, a reference signal in a subframe in the set; and
a transmitter, which, in operation, transmits, to the terminal, information indicating subframes that include a subframe in which no downlink data is transmitted by the second cell, and transmits, to the terminal, a reference signal on the subframe in which no downlink data is transmitted by the second cell;
a receiver, which, in operation, receives a Channel Quality Indicator (CQT), which the terminal measures using the reference signal based on the information.
and a receiver, which, in operation, receives a Channel Quality Indicator (CQI), which the terminal measures using the reference signal, the CQI being measured for a subframe, in which the second cell causes no interference to the first cell to which the terminal belongs, based on said information.


Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-14 of U.S. Patent No. 9392480.  Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims disclose the same subject matter of indication of sub frames that do not include downlink transmission from a second cell and CQI is measured on these sub frames using a reference signal received from a first cell and the instant pending claims are broader from the patented claims as the patented claim expressively declares the reference signal is transmitted on a subframe on which no downlink data is transmitted from the second cell and in the pending claim it is recited only transmitting a reference signal in a subframe in the set of subframes where no downlink data is received from the second cell and technically are equivalent limitations and the patented claims recite equivalent subject matter from the perspective of the receiving terminal.
To establish the double patenting rejection pending claim 1 is rejected as being anticipated by patented claim 1 and is shown in the table below as an exemplary rejection.
Pending claim 1
Patented claim 1 of US PAT 9392480
 1. A communication apparatus configured to communicate with a terminal belonging to a first cell, the communication apparatus comprising::
1. A terminal apparatus that receives signals from a first cell to which the terminal apparatus belongs and from a second cell, the terminal apparatus comprising:
a transmitter, which, in operation, transmits, to the terminal, information indicating a set of subframes, each subframe in the set being a subframe in which no downlink data is transmitted from a second cell and in which the second cell causes no interference to the first cell, and transmits, to the terminal, a reference signal in a subframe in the set; and
a radio receiver, which, in operation, receives information indicating subframes that include a subframe in which no downlink data is transmitted by the second cell, and receives a reference signal that is transmitted from the first cell to which the terminal apparatus belongs and that is transmitted on the subframe in which no downlink data is transmitted by the second cell;
a receiver, which, in operation, receives a Channel Quality Indicator (CQT), which the terminal measures using the reference signal based on the information.
and a Channel Quality Indicator (CQI) measurement circuit, which, in operation, measures CQI using the received reference signal that is transmitted on the subframe in which no downlink data is transmitted by the second cell, wherein the CQI measurement circuit, in operation, measures the CQI for a subframe, in which the second cell causes no interference to the first cell to which the terminal apparatus belongs, based on said information.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474